Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered February 10, 1987, convicting him of murder in the second degree, arson in the first degree, manslaughter in the second degree and assault in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court erred in permitting Fire Marshal Arthur Clemens, who was qualified as an expert in determining the cause of fires, to testify that, in his opinion, the fire was intentionally started, has not been preserved for appellate review (see, CPL 470.05 [2]). Moreover, although that testimony may have been erroneously admitted (see, People v Grutz, 212 NY 72, 82; People v Abreu, 114 AD2d 853, 854; cf., People v Rivera, 131 AD2d 518; People v Maxwell, 116 AD2d 667), under the circumstances of this case reversal is not warranted in exercise of our interest of justice jurisdiction. The evidence adduced against the defendant included two detailed statements, one written and one videotaped, in which the defendant admitted setting the fire because he was angry with his wife. Additionally, the court’s charge on expert testimony properly apprised the jurors of their role as the ultimate finders of fact (cf., People v Abreu, supra).
We have considered the defendant’s remaining contentions, including his claim that the sentence imposed is excessive, and find them to be either unpreserved for appellate review or without merit. Brown, J. P., Kunzeman, Harwood and Rosenblatt, JJ., concur.